Citation Nr: 1726570	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis of the right knee.

2.  Whether new and material evidence has been received to reopen a claim for service connection for muscle aches.

3.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151  for chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & B.P.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988 and from September 1990 to June 1991 in the United States Army, with service in Iraq during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran testified before another Veterans Law Judge (VLJ), and in June 2016, the Veteran testified before the undersigned.  Transcripts of the hearing are included in the electronic claims file.  

As explained to the Veteran in a December 2016 letter, when two hearings have been held by different VLJs concerning the same issue, the law requires that the Board assign a third VLJ to decide the common issues by way of a panel decision.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  The Veteran was afforded the opportunity for a third hearing on the common issue, defined in the December 2016 letter, but declined in January 2017.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Thus, no further hearing will be held, and two separate decisions will now be issued.  A panel decision on the issue common to the October 2015 and June 2016 hearings will be issued, and this decision represents an adjudication of the issues exclusive to the undersigned.
The Board recognizes that in September 2016, the Veteran filed a timely notice of disagreement (NOD) in response to a September 2016 rating decision.  However, as September 2016 correspondence indicates the RO responded to the NOD and is actively processing it, remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additional evidence has been associated with the record since the RO's last readjudication of the claim.  However, in March 2017, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision reopened and denied the Veteran's claim for service connection for osteoarthritis of the right knee.  The Veteran was notified of that decision and apprised of his appellate rights but did not appeal.  There was also no material evidence pertinent to the claim received within one year of the issuance of that decision.

2.  The evidence received since the June 2003 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

3.  An unappealed February 1997 rating decision denied the Veteran's claim for service connection for muscle aches.  The Veteran was notified of that decision and apprised of his appellate rights but did not appeal.  There was also no material evidence pertinent to the claim received within one year of the issuance of that decision.

4.  The evidence received since the February 1997 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

5.  An unappealed April 2012 Board decision denied the Veteran's claim for service connection for chronic fatigue.  The Veteran was notified of that decision and apprised of his appellate rights but did not appeal.  There was also no material evidence pertinent to the claim received within one year of the issuance of that decision.

6.  The evidence received since the April 2012 Board decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.

7.  The preponderance of the evidence reflects that the Veteran did not incur an additional disability manifested by low back pain due to 2007 VA medical procedures and treatment pertaining to his pancreas.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying the Veteran's claim for service connection for osteoarthritis of the right knee is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  Evidence received since the June 2003 decision is not new and material, and the claim for service connection for osteoarthritis of the right knee is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The February 1997 rating decision denying the Veteran's claim for service connection for muscle aches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

4.  Evidence received since the February 1997 decision is not new and material, and the claim for service connection for muscle aches is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The April 2012 Board decision that denied service connection for chronic fatigue is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1105 (2016).

6.  Evidence received since the April 2012 Board decision is not new and material, and the claim for service connection for chronic fatigue is not reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for a low back disorder have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New & Material Evidence Claims

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In considering these claims, the Board considered whether the Veteran has new or distinct diagnoses as per the Federal Circuit's guidance in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  However, as the Veteran's diagnoses pertaining to the right knee, muscle aches, and chronic fatigue have been unchanged since the last final denials, Boggs does not apply.  Moreover, while at the hearing the Veteran explained that he seeks service connection for right knee osteoarthritis as secondary to his service-connected left knee disability, a new theory of entitlement is not a new claim.  Id.

As for the claim for right knee osteoarthritis, in a rating decision of June 2003, the RO reopened the claim but denied service connection.  The evidence consisted of statements from the Veteran, service treatment records, VA treatment records, private treatment records, and a VA examination report.  In the decision, the RO reopened the claim but denied service connection as the evidence continued to show the disorder was not incurred in or aggravated by military service.

The Veteran was notified of that decision and of his appellate rights, but did not initiate a timely appeal of the June 2003 RO determination as to right knee osteoarthritis, or raise a motion to revise that decision based on clear and unmistakable error.  Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The June 2003 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  

The evidence received since the last final June 2003 decision includes statements and testimony from the Veteran, VA treatment records, private treatment records, and VA examination reports.  These records, however, do not contain any discussion concerning the etiology or onset of the Veteran's right knee osteoarthritis.  The basis for the prior denial was the lack of probative evidence establishing the in-service incurrence or aggravation of right knee osteoarthritis or a nexus between the current disorder and service.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  The evidence is cumulative and redundant of that already of record when the claim was denied in June 2003.  
      
As for the claim for muscle aches, in a rating decision of February 1997, the RO denied service connection.  The evidence consisted of statements from the Veteran, service treatment records, VA treatment records, private treatment records, and VA examination reports.  In the decision, the RO stated that service records did not document complaints, treatment for, or a diagnosis of a condition causing muscle aches, other than knee pain.  When examined in March 1991, no musculoskeletal abnormalities were found.  In August 1995, he was diagnosed with chondromalacia and osteoarthritis of the knees, but no other joint or muscle condition was found.  The RO denied service connection for muscle aches, including on a presumptive basis as due to an undiagnosed illness.

The Veteran was notified of that decision and of his appellate rights but did not initiate a timely appeal of the February 1997 RO decision or raise a motion to revise that decision based on clear and unmistakable error.  Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The February 1997 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  

The evidence received since the last final February 1997 decision includes statements and testimony from the Veteran, VA treatment records, private treatment records, and VA examination reports.  These records, however, do not document any pathology or diagnosis pertaining to the Veteran's muscles.  The basis for the prior denial was the lack of probative evidence establishing that a current muscle disorder was incurred in or aggravated by service, or evidence indicating the applicability of presumptive service connection.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  As a matter of clarification with regard to the provisions pertinent to Persian Gulf Veterans under C.F.R. § 3.317, it is not the case that the Veteran suffers from symptoms that cannot be attributed to a known diagnosis; to the contrary, the evidence indicates there is no current pathology involving the Veteran's muscles or musculoskeletal system generally.  The evidence is cumulative and redundant of that already of record when the claim was denied in February 1997.  

As for the claim for chronic fatigue, in April 2012, the Board denied service connection.  The evidence consisted of statements from the Veteran, service treatment records, VA treatment records, private treatment records, and VA examination reports.  In the decision, the Board determined that the Veteran did not manifest objective indications of a chronic disability involving fatigue that first manifested in service, were causally related to service, were currently manifest to a degree of 10 percent or more, or were a manifestation of a presumptive Persian Gulf War infectious disease; rather, the Veteran's subjective complaints of fatigue were found to be a symptom of the service-connected PTSD.

The Veteran was notified of that decision and of his appellate rights; however, he did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  He did not submit a motion for reconsideration or a motion to revise that decision based on clear and unmistakable error.  Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The April 2012 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  

The evidence received since the last final April 2012 decision includes statements and testimony from the Veteran, VA treatment records, private treatment records, and VA examination reports.  These records, however, do not contain any pathology or diagnosis pertaining to fatigue.  The basis for the prior denial was the lack of probative evidence establishing a chronic disability involving fatigue, the in-service incurrence or aggravation of a fatigue disorder, a nexus between a fatigue disorder and service, or evidence indicating the applicability of presumptive service connection.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  Again, as a matter of clarification with regard to the provisions pertinent to Persian Gulf Veterans under C.F.R. § 3.317, it is not the case that the Veteran suffers from symptoms that cannot be attributed to a known diagnosis; to the contrary, the evidence indicates there is no current pathology involving fatigue.  The evidence is cumulative and redundant of that already of record when the claim was denied in April 2012.  

In sum, additional evidence received since the June 2003 rating decision, February 1997 rating decision, and April 2012 Board decision does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of substantiating the claims.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  The claims for service connection are not reopened.

1151 Claim

The Veteran reports that he incurred a low back disability caused by 2007 VA medical procedures and treatment pertaining to his pancreas.  At the June 2016 hearing, he testified that either during the process of being treated for his pancreas problem, or while on a gurney being transported to an operating room, he incurred a low back disability.  His testimony, and that of B.P., was unclear as to the exact circumstances and onset of the disability.

Under 38 U.S.C.A. § 1151, compensation can be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and either: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 38 U.S.C.A. § 1151. 

The first element required to establish a claim under 38 U.S.C.A. § 1151 is the existence of an additional disability as a result of VA care or treatment.  To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the surgical treatment to his condition after such treatment has stopped.  38 C.F.R. § 3.361 (b). 

Here, a review of the record prior to the Veteran's 2007 treatment for his pancreas does not indicate the presence of any back disability.  In November 2007, the Veteran was diagnosed with pancreatitis at Northeast Alabama Regional Medical Center.  He was transferred and admitted to the VA Medical Center in Birmingham on December 18, 2007 for further management.  A December 19, 2007 CT scan showed hemorrhagic, necrotizing pancreatitis with fluid collection.  An abdominal ultrasound showed necrotizing pancreatitis and gallbladder sludge, as well as a dilated common bile duct without stone.  On December 21, 2007, he underwent an endoscopic cyst gastrostomy drainage procedure without complication.  On December 25, 2007, he became febrile, tachypneic, and tachycardic.  Based on CT results, he was treated with therapeutic Heparin for anticoagulation.  Records from December 27, 2007 stated the Veteran should expect a long recovery.  The major goals were converting from enteral feeding and stopping anticoagulation to allow for corrective procedural drainage of pancreatic fluid.  On December 30, 2007, the Veteran reported pain in his back and legs.  He was treated with morphine.  Follow-up records from later on December 30, 2007 through early January 2008 did not document any further complaints, treatment, or diagnoses pertaining to his back.

A January 2008 follow-up record showed the Veteran continued treatment for necrotizing hemorrhagic pancreatitis, bilateral pulmonary thromboemboli, and upper extremity deep venous thromboses.  He was also anemic.  Treatment plans pertaining to these conditions were summarized, as were plans pertaining to his depression, deconditioning, and nutrition.  There was no mention of any complaints, treatment, or diagnosis pertaining to the Veteran's back.  He was discharged home on January 8, 2008.

In March 2008, a follow-up record showed the Veteran's necrotizing pancreatitis was resolving.  It was noted that he had hyperglycemia secondary to the pancreatitis.  No other conditions related to the pancreatitis were documented.

In April 2008, numerous CT scans were taken for reevaluation of the condition.  The records do not document any problem or abnormality pertaining to the Veteran's spine.

In a June 2009 VA record, it was noted that the Veteran had done quite well following his illness.  He had required a jejunostomy tube which was not removed until December 2008, but had been doing well.  A recent laparoscopic cholecystectomy had been performed on June 3, 2009 for further gallbladder sludge, and the Veteran was discharged on June 9, 2009. 

The Veteran subsequently sought service connection for his pancreatitis, reporting it was related to stomach problems in service.  On VA examination of the pancreas in July 2009, the Veteran's pancreatic symptoms and treatment were summarized.  The underlying 2007-2008 treatment records indicated that the pancreatitis was felt to be idiopathic as the Veteran did not have gallstones or a history of excessive alcohol consumption.  The examiner stated that as a result of his necrotizing pancreatitis, the Veteran developed diabetes.  He also developed pulmonary thromboembolism as a result of his prolonged hospitalization and immobilization.  His multiple imaging reports were reviewed and summarized by the examiner, and the Veteran was examined.  The examiner concluded that the Veteran had a history of necrotizing pancreatitis of unknown etiology.  The examiner made no mention of any residual back problem, and the Veteran made no complaints in this regard.
  
The remainder of the evidence, consisting of a large volume of VA and private treatment records, does not document a current disability involving the lumbar spine.  VA treatment records show isolated reports of back pain from 2015, with no diagnosis found.

The Board finds the preponderance of the evidence is against the claim.  There is nothing in the record to suggest that an additional disability manifested by back pain was incurred from the 2007-2008 VA treatment of the Veteran's pancreatitis.  A single complaint of back and leg pain was documented on December 30, 2007, but the pain was treated and resolved the same day.  No resulting disability was identified and the record thereafter is silent for pertinent complaints, treatment, or diagnoses.  While the record shows intermittent and isolated reports of back pain again in 2015, these complains were made eight years following the procedure and there is no indication they are related to the pancreatitis.  Additionally, pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board thus finds that the first element of 38 U.S.C.A. § 1151 has not been met, and the remaining criteria need not be discussed.

To the extent that the Veteran reports that he has an additional back disability related to VA treatment of his necrotizing pancreatitis, this is unsupported by any medical evidence of record.  Moreover, his lay statements regarding such a complex medical question are not the type of statements for which a lay witness without medical expertise can provide competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the preponderance of the evidence of record reflects that the Veteran did not incur an additional disability as a result of VA care or treatment.  The benefit of the doubt doctrine is therefore not for application, and the Veteran's claim for entitlement to compensation for low back pain pursuant to 38 U.S.C.A. § 1151  is denied. 


ORDER

The application to reopen the claim for entitlement to service connection for osteoarthritis of the right knee is denied.

The application to reopen the claim for entitlement to service connection for muscle aches is denied.

The application to reopen the claim for entitlement to service connection for chronic fatigue is denied.

Compensation under 38 U.S.C.A. § 1151 a disability manifested by chronic low back pain as a result of VA treatment is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


